
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 300
        [EPA-HQ-SFUND-1983-0002; EPA-HQ-SFUND-1986-0005; EPA-HQ-SFUND-1990-0010; FRL-10016-73-OLEM]
        Proposed Deletions From the National Priorities List
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule; notice of intent.
        
        
          SUMMARY:

          The Environmental Protection Agency (EPA) is issuing a Notice of Intent to partially delete four sites from the National Priorities List (NPL) and requests public comments on this proposed action. The NPL, promulgated pursuant to section 105 of the Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA) of 1980, as amended, is an appendix of the National Oil and Hazardous Substances Pollution Contingency Plan (NCP). The EPA and the states, through their designated state agencies, have determined that all appropriate response actions under CERCLA, other than operation and maintenance, monitoring, and five-year reviews, where applicable, have been completed. However, this deletion does not preclude future actions under Superfund.

          The sites proposed for partial deletion, their location and media or areas proposed for deletion from the NPL are specified in Table 1 and Table 2 in the Supplementary Information section of this document. The remaining media or areas of the sites will remain on the NPL and are not being considered for deletion as part of this action.
        
        
          DATES:
          Comments regarding this proposed listing must be submitted on or before December 21, 2020.
        
        
          ADDRESSES:

          EPA has established a docket for this action under the Docket Identification number included in Table 1 in the Supplementary Information section of this document. Submit your comments, identified by the appropriate Docket ID number, by one of the following methods:
          • https://www.regulations.gov. Follow on-line instructions for submitting comments. Once submitted, comments cannot be edited or removed from Regulations.gov. The EPA may publish any comment received to its public docket. Do not submit electronically any information you consider to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Multimedia submissions (audio, video, etc.) must be accompanied by a written comment. The written comment is considered the official comment and should include discussion of all points you wish to make. The EPA will generally not consider comments or comment contents located outside of the primary submission (i.e., on the web, cloud, or other file sharing system). For additional submission methods, the full EPA public comment policy, information about CBI or multimedia submissions, and general guidance on making effective comments, please visit http://www2.epa.gov/dockets/commenting-epa-dockets.
          
          • Email: Table 2 in the Supplementary Information section of this document provides an email address to submit public comments for each proposed deletion action.
          
            Instructions: Direct your comments to the Docket Identification number included in Table 1 in the Supplementary Information section of this document. EPA's policy is that all comments received will be included in the public docket without change and may be made available online at https://www.regulations.gov, including any personal information provided, unless the comment includes information claimed to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Do not submit information that you consider to be CBI or otherwise protected through https://www.regulations.gov or email. The https://www.regulations.gov website is an “anonymous access” system, which means EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an email comment directly to EPA without going through https://www.regulations.gov, your email address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the internet. If you submit an electronic comment, EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, EPA may not be able to consider your comment. Electronic files should avoid the use of special characters, any form of encryption, and be free of any defects or viruses.
          
            Docket: EPA has established a docket for this action under the Docket Identification included in Table 1 in the Supplementary Information section of this document. All documents in the docket are listed on the https://www.regulations.gov website. Although listed in the index, some information is not publicly available, i.e., Confidential Business Information or other information whose disclosure is restricted by statute. Certain other material, such as copyrighted material, is not placed on the internet and will be publicly available only in hard copy form. Publicly available docket materials are available either electronically through https://www.regulations.gov or in hard copy at the corresponding Regional Records Centers. Locations, addresses, and phone numbers-of the Regional Records Centers follow.
        
        Regional Records Centers
        • Region 3 (DE, DC, MD, PA, VA, WV), U.S. EPA, Library, 1650 Arch Street, Mail code 3HS12, Philadelphia, PA 19103; 215/814-3355.
        • Region 5 (IL, IN, MI, MN, OH, WI), U.S. EPA Superfund Division Librarian/SFD Records Manager SRC-7J, Metcalfe Federal Building, 77 West Jackson Boulevard, Chicago, IL 60604; 312/886-4465.
        • Region 7 (IA, KS, MO, NE), U.S. EPA, 11201 Renner Blvd., Mail code SUPRSTAR, Lenexa, KS 66219; 913/551-7956.
        • Region 9 (AZ, CA, HI, NV, AS, GU, MP), U.S. EPA, 75 Hawthorne Street, Mail code SFD 6-1, San Francisco, CA 94105; 415/972-3160.

        The EPA is temporarily suspending Regional Records Centers for public visitors to reduce the risk of transmitting COVID-19. Information in these repositories, including the deletion docket, has not been updated with hardcopy or electronic media. For further information and updates on EPA Docket Center services, please visit us online at https://www.epa.gov/dockets. The EPA continues to carefully and continuously monitor information from the Centers for Disease Control and Prevention (CDC), local area health departments, and our Federal partners so that we can respond rapidly as conditions change regarding COVID.
        
          FOR FURTHER INFORMATION CONTACT:
          

          • Andrew Hass, U.S. EPA Region 3 (DE, DC, MD, PA, VA, WV), hass.andrew@epa.gov, 215/814-2049

          • Karen Cibulskis, U.S. EPA Region 5 (IL, IN, MI, MN, OH, WI), cibulskis.karen@epa.gov, 312/886-1843

          • David Wennerstrom, U.S. EPA Region 7 (IA, KS, MO, NE), wennerstrom.david@epa.gov, 913/551-7996

          • Eric Canteenwala, U.S. EPA Region 9 (AZ, CA, HI, NV, AS, GU, MP), Canteenwala.eric@epa.gov, 415/972-3932
          • Chuck Sands, U.S. EPA Headquarters, sands.charles@epa.gov, 703/603-8857
        
      
      
        SUPPLEMENTARY INFORMATION:
        Table of Contents
        
          I. Introduction
          II. NPL Deletion Criteria
          III. Deletion Procedures
          IV. Basis for Intended Partial Site Deletion
        
        I. Introduction

        EPA is issuing a Notice of Intent to partially delete four sites from the National Priorities List (NPL) and requests public comments on this proposed action. The NPL constitutes Appendix B of 40 CFR part 300 which is the NCP, which EPA created under section 105 of the CERCLA statute of 1980, as amended. EPA maintains the NPL as those sites that appear to present a significant risk to public health, welfare, or the environment. Sites on the NPL may be the subject of remedial actions financed by the Hazardous Substance Superfund (Fund). These partial deletions are proposed in accordance with 40 CFR 300.425(e) and is consistent with the Notice of Policy Change: Partial Deletion of Sites Listed on the National Priorities List. 60 FR 55466 (Nov. 1, 1995). As described in 300.425(e)(3) of the NCP, a portion of a site deleted from the NPL remains eligible for Fund-financed remedial action if future conditions warrant such actions.

        EPA will accept comments on the proposal to partially delete this site for thirty (30) days after publication of this document in the Federal Register.
        Section II of this document explains the criteria for deleting sites from the NPL. Section III discusses procedures that EPA is using for this action. Section IV discusses the portion of each site proposed for deletion and demonstrates how it meets the deletion criteria, including reference documents with the rationale and data principally relied upon by the EPA to determine that the Superfund response is complete.
        II. NPL Deletion Criteria
        The NCP establishes the criteria that EPA uses to delete sites from the NPL. In accordance with 40 CFR 300.425(e), sites may be deleted from the NPL where no further response is appropriate. In making such a determination pursuant to 40 CFR 300.425(e), EPA will consider, in consultation with the State, whether any of the following criteria have been met:
        i. Responsible parties or other persons have implemented all appropriate response actions required;
        ii. all appropriate Fund-financed response under CERCLA has been implemented, and no further response action by responsible parties is appropriate; or
        iii. the remedial investigation has shown that the release poses no significant threat to public health or the environment and, therefore, the taking of remedial measures is not appropriate.
        Pursuant to CERCLA section 121(c) and the NCP, EPA conducts five-year reviews to ensure the continued protectiveness of remedial actions where hazardous substances, pollutants, or contaminants remain at a site above levels that allow for unlimited use and unrestricted exposure. EPA conducts such five-year reviews even if a site is deleted from the NPL. EPA may initiate further action to ensure continued protectiveness at a deleted site if new information becomes available that indicates it is appropriate. Whenever there is a significant release from a site deleted from the NPL, the deleted site may be restored to the NPL without application of the hazard ranking system.
        III. Deletion Procedures
        The following procedures apply to the partial deletion of each of the four sites in this proposed rule:
        (1) EPA consulted with the respective state before developing this Notice of Intent for partial deletion.
        (2) EPA has provided the state 30 working days for review of this proposed action prior to publication of it today.
        (3) In accordance with the criteria discussed above, EPA has determined that no further response is appropriate.
        (4) The states, through their designated state agencies, have concurred with the proposed partial deletion action.

        (5) Concurrently, with the publication of this Notice of Intent for partial deletion in the Federal Register, a notice is being published in a major local newspaper of general circulation near each of the four sites. The newspaper announces the 30-day public comment period concerning the Notice of Intent for partial deletion.
        (6) The EPA placed copies of documents supporting the proposed partial deletion in the deletion dockets, made these items available for public inspection, and copying at the Regional Records Centers identified above.

        If comments are received within the 30-day comment period on this document, EPA will evaluate and respond accordingly to the comments before making a final decision to partially delete each site. If necessary, EPA will prepare a Responsiveness Summary to address any significant public comments received. After the public comment period, if EPA determines it is still appropriate to partially delete the site, the EPA will publish a final Notice of Partial Deletion in the Federal Register. Public notices, public submissions and copies of the Responsiveness Summary, if prepared, will be made available to interested parties and included in the site information repositories listed above.
        Deletion of a portion of a site from the NPL does not itself create, alter, or revoke any individual's rights or obligations. Deletion of a portion of a site from the NPL does not in any way alter EPA's right to take enforcement actions, as appropriate. The NPL is designed primarily for informational purposes and to assist EPA management. Section 300.425(e)(3) of the NCP states that the deletion of a site from the NPL does not preclude eligibility for future response actions, should future conditions warrant such actions.
        IV. Basis for Partial Site Deletion
        The sites to be partially deleted from the NPL, the location of the site, and docket number with information including reference documents with the rationale and data principally relied upon by the EPA to determine that the Superfund response is complete are specified in Table 1. The NCP permits activities to occur at a deleted site or that media or parcel of a partially deleted site, including operation and maintenance of the remedy, monitoring, and five-year reviews. These activities for the site are entered in Table 1, if applicable, under Footnote such that; 1 = site has continued operation and maintenance of the remedy, 2 = site receives continued monitoring, and 3 = site five-year reviews are conducted.
        
          Table 1
          
            Site name
            City/county, state
            Type
            Docket No.
            Footnote
          
          
            Fort Ord
            Marina, CA
            Partial
            EPA-HQ-SFUND-1990-0010
            1, 2, 3.
          
          
            Lake Sandy Jo (M&M Landfill)
            Gary, IN
            Partial
            EPA-HQ-SFUND-1983-0002
            1, 2, 3.
          
          
            Midwest Manufacturing/North Farm
            Kellogg, IA
            Partial
            EPA-HQ-SFUND-1986-0005
            1, 3.
          
          
            Palmerton Zinc Pile
            Palmerton, PA
            Partial
            EPA-HQ-SFUND-1983-0002
            
          
        
        

        Table 2 includes a description of the area, media or Operable Units (OUs) of the NPL site proposed for partial deletion from the NPL, and an email address to which public comments may be submitted if the commenter does not comment using https://www.regulations.gov.
        
        
          Table 2
          
            Site name
            Media/parcels for partial deletion
            Email address for public comments
          
          
            Fort Ord
            Soil media of approximately 11,961 acres
            
              clancy.maeve@epa.gov.
          
          
            Lake Sandy Jo (M&M Landfill)
            Soil media of Landfill Property and identified adjacent parcels of OU1 land
            
              deletions@usepa.onmicrosoft.com.
          
          
            Midwest Manufacturing/North Farm
            OU 1 North Farm
            
              wennerstrom.david@epa.gov.
          
          
            Palmerton Zinc Pile
            117 parcels in OU3
            
              hass.andrew@epa.gov.
          
        
        EPA maintains the NPL as the list of sites that appear to present a significant risk to public health, welfare, or the environment. Deletion from the NPL does not preclude further remedial action. Whenever there is a significant release from a site deleted from the NPL, the deleted site may be restored to the NPL without application of the hazard ranking system. Deletion of a site from the NPL does not affect responsible party liability in the unlikely event that future conditions warrant further actions.
        
          List of Subjects in 40 CFR Part 300
          Environmental protection, Air pollution control, Chemicals, Hazardous substances, Hazardous waste, Intergovernmental relations, Natural resources, Oil pollution, Penalties, Reporting and recordkeeping requirements, Superfund, Water pollution control, Water supply.
        
        
          Authority:
           33 U.S.C. 1251 et seq.; 42 U.S.C. 9601-9657; E.O. 13626, 77 FR 56749, 3 CFR, 2013 Comp., p. 306; E.O. 12777, 56 FR 54757, 3 CFR, 1991 Comp., p. 351; E.O. 12580, 52 FR 2923, 3 CFR, 1987 Comp., p. 193.
        
        
          Dated: November 6, 2020.
          Dana Stalcup,
          Acting Office Director, Office of Superfund Remediation and Technology Innovation.
        
      
      [FR Doc. 2020-25622 Filed 11-19-20; 8:45 am]
      BILLING CODE 6560-50-P
    
  